 Case: 2:21-cv-02103-JLG-KAJ Doc #: 10 Filed: 09/21/21 Page: 1 of 1 PAGEID #: 57



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

PASTOR ROSANNA L. COLEMAN, et al.,

                      Plaintiffs,

       v.                                            Civil Action 2:21-cv-2103
                                                     Judge James L. Graham
                                                     Magistrate Judge Kimberly A. Jolson
ALLEGHENY COUNTY,
PA PFA UNIT, et al.,

                      Defendants.


                                    OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Motion for Leave to Amend Complaint (Doc.

9). Defendants represent that this motion is unopposed. Rule 15(a)(2) of the Federal Rules of

Civil Procedure provides that when a party seeks leave of court to file an amended pleading, “[t]he

court should freely give leave when justice so requires.” This rule, which allows a liberal policy

in favor of granting amendments, “reinforce[s] the principle that cases ‘should be tried on their

merits rather than the technicalities of pleadings.’” Inge v. Rock Finan. Corp., 388 F.3d 930, 936

(6th Cir. 2004) (quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)).

       For good cause shown, and in light of the federal policy in favor of liberal amendment,

Plaintiffs’ Motion (Doc. 9) is GRANTED. The Clerk is directed to file Doc. 9-1 as the First

Amended Complaint. Because amendment is granted, Defendants’ Motions to Dismiss (Docs. 3,

4, 6, 7) must be DENIED as moot.

       IT IS SO ORDERED.



Date: September 21, 2021                             /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
